Citation Nr: 1708772	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome. 

2.  Entitlement to an initial disability rating in excess of 10 percent for painful scar of the right knee, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 30 percent for status post colectomy and omentectomy with radiation and chemotherapy due to colon cancer of the large intestine, with residual scars, gastroesophageal reflux disease, and fatty liver with right liver cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to March 2011.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issues of entitlement to increased ratings for a right knee disorder and for status post colectomy and omentectomy with radiation and chemotherapy due to colon cancer of the large intestine with residual scars, gastroesophageal reflux disease (GERD), and fatty liver with right liver cyst are addressed in the Remand portion of the decision below.


FINDING OF FACT

The surgical scar associated with painful scar of the right knee, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome, measures 0.2 to 0.3 centimeters by 5 to 5.5 centimeters and does not approximate three or four scars that are unstable or painful.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the Veteran's painful scar of the right knee, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

The Veteran's service-connected right knee scar is rated 10 percent disabling pursuant to Diagnostic Code 7804, which is used in rating unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  The highest evaluation, 30 percent, is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both 

unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note 2.  In addition, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  Id.

The Veteran submitted a claim of entitlement to service connection for a painful right knee scar in June 2010 while he was on active duty.  In October 2010, he was provided an examination that addressed his right knee scar status post right knee surgery to for anterior cruciate ligament (ACL) reconstruction.  The scar was linear and vertical, located over the medial aspect of the right knee extending over the proximal tibia.  The Veteran reported pain, but no skin breakdown over the scar was identified.  The scar measured 0.3 centimeters (cm) by 5.5 cm.  The area of the scar was less than 6 square inches, or 39 square cm.  The scar was again identified as pain.  It was deep, had no inflammation, edema, or keloid formation.  The examiner identified no other disabling effects.  

In the February 2012 hearing before the RO, the Veteran testified that the pain at his right knee scar felt like nerve damage manifesting as sharp shooting pain involved underneath the scarring.  The scar was also described as sensitive.  

The Veteran subsequently underwent a reexamination for scars in March 2012.  At that time, the surgical scar secondary to ACL reconstruction on the right knee was identified.  The examiner noted that the Veteran's scar was painful to touch.  The Veteran related no other symptoms other than the pain at the scar site itself.  The Veteran described the pain as very intense sharp pain to the touch, equivalent to hitting the funny bone.  The scar was not unstable, with frequent loss of covering of skin over the scar.  The scar was identified as deep and non-linear, measuring 0.3 cm by 5.5 cm, having a total area of 1.65 square cm.  Regarding the Veteran's contentions regarding nerve damage, the examiner noted that there would not be any pain at the scar absent some nerve involvement.  For pain to be present, there has to be innervation to that area.  The examiner found that there was no separate and distinct nerve that was causing pain differentiable from the scar site itself, and the nerve was irritated because of the ACL reconstruction and meniscectomy surgery.  The nerve affected, the cutaneous branch of the internal saphenous nerve, was not affected beyond the surgical area.  

During the May 2014 hearing before the Board, the Veteran testified that his right knee scar was tender to touch.  In addition to touch sensitivity, he described the scar as causing sharp numbing pain.  He also indicated his belief that there was underlying nerve damage.

VA provided an examination in March 2016 for scars.  The examiner noted that the Veteran's scar was extremely sensitive to touch.  However, the scar was not unstable, and without frequent loss of covering of skin over the scar.  The scar was described as superficial and non-linear, measuring 0.2 cm by 5 cm and having a total area of one square cm.  The examiner noted that the Veteran's symptoms were more consistent with a nerve type of pain.  The examiner noted that the Veteran had been recently diagnosed with neuralgia of the cutaneous branch of the internal saphenous nerve, which was the more appropriate diagnosis.  The neuralgia is purely sensory and mild in severity.  

After a thorough review of the record, the Board finds that an initial rating in excess of 10 percent for the Veteran's right knee scar is not warranted.  

First, beginning with the appropriate diagnostic code for rating the Veteran's scar, pain at the scar has been attributed to nerve damage to the internal saphenous nerve, diagnosed as neuralgia.  The neuralgia has been shown to be mild and purely sensory.  Nerve involvement that is wholly sensory is rated at the mild, or at most, moderate degree.  38 C.F.R. § 4.124a.  A noncompensable rating is provided for mild to moderate neuralgia of the internal saphenous nerve.  Severe to complete neuralgia results in a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8727.  Thus, even if the Board were to rate the Veteran's right knee scar symptoms under a diagnostic code for nerve impairment, the Veteran would not be entitled to a higher rating.  Diagnostic Code 7805.  38 C.F.R. § 4.118.  Further, the Board finds that a separate rating under Diagnostic Code 8727 is not warranted because such a rating would constitute impermissible pyramiding of symptoms.  38 C.F.R. § 4.14.

The Board finds that Diagnostic Code 7804, which rates unstable or painful scars, is the most appropriate rating criteria to adjudicate this claim.  

The evidence reflects that the Veteran's right knee scar is painful.  The Veteran also has two service-connected surgical scars that are presently assigned a separate noncompensable rating.  Even if these two scars were to be considered with the Veteran's right knee scar, however, the evidence would still not approximate three scars that are unstable or painful.  Significantly, the October 2010 VA examination shows that the Veteran did not report pain in the two service-connected scars on his trunk.  He has not made this assertion throughout the pendency of the appeal.  He only reported pain to his right knee scar.  Accordingly, an initial evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted for the Veteran's right knee scar.  The Board has also considered rating the Veteran's scars under other relevant diagnostic codes addressing scars.  However, the Veteran's scar is not located on the head, face, or neck, and it does not cover an area or areas of at least 12 inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  

Therefore, an initial rating in excess of 10 percent for the Veteran's service-connected right knee scar, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome, is not available at any time during the course of this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether an extra-schedular rating is warranted for the Veteran's service-connected right knee scar, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right knee scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996)).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's right knee scar has been evaluated under diseases of the skin, which specifically contemplates the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.118.  The right knee scar has been measured to be either 0.3 cm by 5.5 cm or 0.2 cm by 5 cm, is painful but not unstable, and has otherwise not manifested in other symptoms.  The right knee scar does not exhibit skin breakdown, inflammation, edema, keloid formation, disfigurement, or limitation of movement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scar are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular 

consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 1996).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An initial rating in excess of 10 percent for painful scar of the right knee, status post anterior cruciate ligament reconstruction, with hamstring grafting, two meniscectomies and arthroscopies, and patellofemoral syndrome, is denied.


REMAND

Beginning with the right knee, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Pursuant to the Board's May 2016 Remand, the Veteran was afforded a VA examination in July 2015.  While range of motion measurements of the right knee were included, active and passive motion, in weight-bearing and nonweight-bearing, were not recorded.  In light of the recent holding in Correia, remand is therefore required for a new examination.  

Next, the Board remanded the Veteran's claim for an increased rating for status post colectomy and omentectomy with radiation and chemotherapy due to colon cancer of the large intestine with residual scars, gastroesophageal reflux disease (GERD), 

and fatty liver with right liver cyst, for new examinations in July 2015.  One of the residuals for this disorder is GERD, a disorder for which the Veteran was examined in March 2016.  The examiner noted that the Veteran had a treatment plan that included taking continuous medication, listed as Ondansetron for nausea.  The Veteran was noted to have nausea four or more times per year with the average duration of episodic nausea lasting less than one day.  The examiner did not provide whether these findings were representative of the severity and frequency of nausea with consideration of the Veteran's medication.  Such an omission is significant, as the Board may not consider the effects of medication when those effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 61-622 (2012).  The rating criteria for hiatal hernias used to evaluate the Veteran's GERD in this case, do not contemplate the ameliorative effects of medication.  Therefore, a rater of disability under the rating criteria for GERD must not consider the effects of medication, especially since the diagnostic code in question rates GERD based on varying degrees of severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent medical records from the appropriate VA Medical Center since August 2016.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee degenerative joint disease.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

The examiner must conduct full range of motion studies on the service-connected right knee.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer. If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.

The examiner must also indicate whether there is any form of ankylosis of the right knee.  The examiner must further discuss whether there is recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected GERD, rated as part of his service-connected status post colectomy and omentectomy with radiation and chemotherapy due to colon cancer of the large intestine.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

The examiner should: (1) report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications.  In particular, the examiner should note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemesis, melena, or material weight loss; and (2) estimate, to the extent possible, the severity of the Veteran's GERD without medication

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


